 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN MEYERS,                                      No. 2:16-cv-01121-MCE-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          On January 8, 2020, plaintiff filed a response to defendants’ motion for summary

18   judgment. (ECF No. 50.) The document was electronically filed using counsel Stratton Barbee’s

19   CM/ECF user name and password. Stratton Barbee was terminated as plaintiff’s counsel of

20   record on July 17, 2018. (See ECF Nos. 23, 24.)

21          Attached to plaintiff’s response is a declaration of counsel Dennise Henderson in support

22   of the response; she avers that she contacted defendants’ counsel on plaintiff’s behalf regarding

23   the motion for summary judgment. (ECF No. 50.) Dennise Henderson was terminated as counsel

24   of record on July 17, 2018. (ECF Nos. 23, 24.)

25          Despite having been relieved as counsel at their request one and a half years ago, Stratton

26   Barbee and Dennise Henderson are acting on plaintiff’s behalf in a representative capacity. Both

27   counsel must file a notice of representation if they intend to continue representing plaintiff.

28   Otherwise, the court cautions them against acting on plaintiff’s behalf, including using their
                                                       1
 1   CM/ECF login for plaintiff’s filings and contacting opposing counsel.

 2             Accordingly, IT IS HEREBY ORDERED that no later than January 17, 2020, Stratton

 3   Barbee and Dennise Henderson shall file a notice of appearance on plaintiff’s behalf if they

 4   intend to continue representing plaintiff. If no notice of appearance is filed, the court will

 5   presume counsel is not representing plaintiff and will not act in that manner going forward,

 6   including using their CM/ECF login for filings and/or contacting defendants’ counsel.

 7             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

 8   Stratton Barbee and Dennise Henderson via the court’s electronic notification system.

 9   Dated: January 13, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13   15 meyers1121.order

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
